Exhibit 10.1
 
New Trent Inc
 
Product Development Agreement with
 
SHENZHEN ANYTONE TECHNOLOGY CO., LTD
 
This Product development Agreement, herein referred to as (“Agreement”), is made
by and between
 
SHENZHEN ANYTONE TECHNOLOGY CO., LTD
(“hereinafter referred as ANT”) located at 5F, 51 Building. No. 5 Qiongyu RD,
High-tech industrial park, Nanshan district, Shenzhen, China. 518057
And
 
New Trent Inc (“hereinafter referred as NT”) located at
46715 Fremont Blvd
Fremont, CA 94538
 
This Agreement is effective as of Feb 20, 2012 (the “Effective Date”).
 
1.  
Product development Agreement (ODM) Between NT and ANT

 
NT is an USA based company which market smart and Tablet phone power bank
hereinafter to as “power bank” in worldwide market places.
 
NT authorizes ANT as a certified factory to manufacture NT’s power bank
products, which includes but it not limited to 8800BD & IMP99D.  ANT agrees to
follow and sign NT’s Non Disclosure Agreement (NDA) in order to meet NT’s
Product Development Program standard.
 
NT will authorize ANT to design and manufacture new power bank product for
NT.  During the product development, ANT agrees not to sell NT’s power bank
products to any market place sellers or any other companies in the USA and UK
market.
 
NT shall undertake to sell the following product to customers in the both USA
and UK during the effective period of this agreement for not less than USD
1,000,000.
 
 Order Plan Details
 
Model
Order Date
Price(USD)
Quantity(SET)
Amount(USD)
8800BD&IMP99D
Feb to April
24.66
4500
110970
8800BD&IMP99D
May to July
24.66
5500
135630
8800BD&IMP99D
August to September
24.66
8500
209610
8800BD&IMP99D
October to December
24.66
9000
221940

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
M700
April to June
19.00
4500
85500
M700
July to September
19.00
6500
123500
M700
October to December
19.00
8000
152000
Total
     
1039150



 
Remark: the order details subject to PO confirmed based on both parties.
 
If NT’s new design product sells well in the market places in both USA and UK,
ANT cannot create or duplicate another design which is very similar to NT’s
power bank design and sell it to other companies.
 
3.           Payment Terms
 
1)  50% deposit when PO is confirmed by ANT
2)  50% payment 45 days after Product is shipped by ANT


4.           Product Insurance and Product Warranty


ANT agrees to purchase a product insurance to cover all the ANT’s products
shipped to NT.  If NT receives any claims caused by ANT’s battery product, ANT’s
product insurance agent will be responsible for the fire investigation and also
the claims against ANT’s product in both USA and UK.


ANT will provide a 10-month product warranty.  This 10-month warranty will start
from the NT shipment receipt date.


NT will be responsible for the customer support and agree to provide all
replacement items to their customers.  Periodically NT will send ANT a shipment
of warranty related items.  ANT will make best efforts to ship the replacements
to NT within 30-days.  If ANT deems that items are covered under their product
warranty then ANT will send NT new replacement items within 30 days.  NT will be
responsible for the return shipping charge and ANT will be responsible for
replacement shipping charge


The following will be covered under the product warranty
 
a)  
 Product malfunction reported by NT’s end user

b)  
 Product missing parts

c)  
Product has a physical defect after goods are received by NT’s consumers



Returned Merchandise: Any returns will be subject to NT’s then standard return
policies, which may be amended from time to time.


5.           TERMINATION


This business Agreement can be terminated when the business relation between ANT
and NT is ended via written notice by either party.  Written notice may be
faxed, mailed, E-Mailed, or delivered in person.  If ANT still owes NT money, NT
will reserve a legal right to get money back with ANT liable for any legal fees.
 
ANT agrees to pay all costs, expenses, and fees, including reasonable attorney’s
fees, which may be incurred by NT in enforcing or protecting its rights
following any default on the part of ANT.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
6.  LIMITATION OF LIABILITY
 
In no event will NT be liable for any special, indirect, incidental or
consequential damages, or any damages resulting from loss of profits arising out
of or in connection with this Agreement or the services performed hereunder,
whether in an action based on contract or tort including any action for
negligence.  NT will not be liable for any damages other than for the gross
negligence or intentional misconduct of its agents.  In no event will NT be
liable for any damages in any action arising out of our in connection with this
Agreement.
 
ANT hereby consents to the jurisdiction of the State and Federal courts located
in San Jose, California.
 
IN WITNESS WHEREOF, the parties have caused this Consultant & Representative
Agreement to be executed by their duly authorized representatives as of the
 


 
Effective Date: Feb 20th, 2012 to Dec 31st, 2012.
 
                                            

/s/ Jack Yu    /s/ John Chang      
Jack Yu
John Chang
General Manager
President of New Trent Inc
Shenzhen Anytone Technology Co., Ltd
New Trent Inc
Date
Date: 2012, Feb 20
   





 
 
 
 
 
 
 
 
3

 